Citation Nr: 1429932	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  12-07 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for scoliosis of the thoracolumbar spine.

2.  Entitlement to recognition of L.M.H. as the Veteran's spouse.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



REMAND

The Veteran had active duty service from November 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two separate decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied recognition of L.M.H. as the Veteran's spouse and denied reopening a claim of service connection for scoliosis of the spine.  

With regards to the dependency issue, the Veteran indicated in his January 2009 substantive appeal, VA Form 9, that he wished to have a Board hearing at the local RO.  With respect to the Veteran's scoliosis claim, in his March 2012 substantive appeal, VA Form 9, he indicated that he wished to have a videoconference hearing before the Board as to that issue.  He reiterated that request for a videoconference hearing in an August 2012 telephone call.  Although the RO indicated in its certification that the Veteran had been placed on a hearing docket, there is no indication that he was informed of the date and time.  A remand is therefore necessary for such to be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a Veterans Law Judge via videoconference, or an in-person hearing, whichever can be scheduled first.  Notify him of the date, time and location of this hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

